SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

599
CA 16-01682
PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND SCUDDER, JJ.


REHAB RESOURCES FOR PHYSICAL THERAPY, P.C.,
PLAINTIFF-RESPONDENT,

                      V                                            ORDER

TENDER TOUCH REHAB SERVICES, LLC, NATIONAL
STAFFING SOLUTIONS, INC., ONWARD HEALTHCARE, INC.,
KATHY CAPENER, SONIA CHAUBAL, ROBIN KUNICKI, KIM
MAGUIRE, TAMARA WILBURN, ALYCIA BOLINSKI, NANCY
RICHMAN, PAMELA LITTLE, HEATHER WHITEHEAD,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.


SILVERMAN SHIN & BYRNE PLLC, NEW YORK CITY (ELANA BEN-DOV OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

MACKENZIE HUGHES LLP, SYRACUSE (W. BRADLEY HUNT OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Walter W. Hafner, Jr., A.J.), entered November 23, 2015. The order
denied the motion of defendants-appellants to dismiss the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court